Title: C. W. F. Dumas to the Commissioners, 27 October 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Lahaie 27e. Octobr. 1778
      
      La respectée Vôtre du 10e. m’est parvenue Samedi dernier. Elle est parfaitement comme il la falloit. Le g F en est fort content. J’ai été le même jour la faire lire á notre Ami, et je lui en ai délivré une copie attestée par ma signature. Elle lui a fait un plaisir extrême; et il m’a assuré, à plusieurs reprises, qu’elle en feroit un très-sensible aux Bourguemaitres de sa Ville, à qui il tardoit de savoir si, et comment vous répondriez à la démarche dans laquelle il les avoit engagés, en se faisant autoriser par eux à donner la Déclaration, et á m’écrire la Lettre, dont vous avez copies, et dont les Duplicats sont déposés a la Maison de Ville. Il m’a fort recommande de vous assurer, que la mention de l’Angleterre n’a nullement été faite dans le dessein de faire rien dépendre du bon plaisir de cette nation, mais seulement pour donner à entendre la situation de sa ville, qui, quant à présent, ne peut rien de plus que de souhaitter, que les Anglois soient réduits à ne pouvoir plus rien opposer á l’attraction réciproque. Enfin, il se trouve maintenant les mains suffisamment garnies, pour agir quand il sera de retour chez lui; et nous lui en laisserons le temps.
      L’adresse des Marchands a été presentée á 11. hh. pp. Voici celle présentée au Prince Samedi passé. Notre Ami me la remit le même jour; et je l’ai cru digne de la traduire pour Vous, Messieurs. Il me demande avec anxiété de bonnes nouvelles de l’Amérique; et moi je lui réponds, que la situation de l’Amérique n’est pas á beaucoup prés si critique, et que je n’en suis pas tant en peine, que de celle de cette republique ici.
      Mr. De Welderen a envoyé la réponse du Ld. Suffolk aux Représentations de LL. hh. pp. “La Cour de L — —, dit-il, veut bien rendre tous les vaisseaux saisis, avec depens et dommages, et payer les cargaisons de matériaux pour équipemens, qu elle retiendra; mais son Ambassadr. proposera à ll. hh. pp. de changer à cet égard les Traités, et de consentir qu’à l’avenir cet Article soit Contrebande.” Heureusement il faut l’unanimité pour ce consentement; et Amsterdam ne souffrira pas même l’ouverture d’une telle négotiation. Suffolk ajoute, “comme un trait de la modération de son roi; qu’il n’a pas encore demandé les secours que la republique lui doit fournir par les Traités.” Comme si la republique avoit garanti á l’Angleterre le monopole de l’Amérique. Cela est singulier. Au reste, nous sommes trois ici, qui croyons que cette Lettre n’a pas été conçue en Angleterre, et qu’elle n’a fait que revenir.
      Mr. le Greffier de LL. hh. pp. est pique au vif, de ce que l’Orateur de la deputation marchande lui a parlé très-librerrient, et, sur ce qu’il biaisoit dans sa réponse, l’a taxé d’être Anglois avec la Majorité des Grands ici. On dit qu’il n’y a que la vérite qui offense.
      J’ai fini la traduction de l’Avis d’Amsterdam inséré dans les Actes de la république le 8 Septembre. Je suis occupé à faire des copies pour vous, Messieurs, et pour le Congrès. Dès que la vôtre sera finie, je vous la ferai tenir avec priere d’en vouloir faire tirer deux Copies par un Copiste François entendu et exact, et de les envoyer au Congrès comme Duplicats et Triplicats de celle que je Lui enverrai d’ici: car, d’un côté, je trouve cette piece importante et utile aux Etats unis, tant par la connoissance précise et authentique qu’elle leur donnera de l’Etat actuel politique et militaire &c. de cette republique; que par l’exemple du malaise qu’elle s’est attiré depuis un siecle, en se mêlant trop de la balance chimérique des Puissances de l’Europe et de leurs guerres, en s’imposant le joug d’une Armée permanente, qui engloutit sa marine, et l’asservit en se jetant sans réserve entre les bras de son impérieuse rivale, &c. &c: et de l’autre cote, cette longue piece me prend un temps precieux, et desole ma main, qui a le malheur de trembler. Ma traduction a etc vue et approuvee par notre Ami. Il seroit bon de la mettre aussi en Anglois et si vous aviez un Traducteur qui entendît aussi le hollandois, je pourrai vous envoyer l’Original hollandois.
      Je suis avec un grand respect, et un coeur tout Américain, Messieurs Votre très-humble et très obéissant serviteur
      
       Dumas
      
     